       Case 1:19-cr-00373-PGG Document 80 Filed 11/24/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________
UNITED STATES OF AMERICA,          :

vs.                                :     S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI,                  :

            Defendant.            :
_________________________________




           DEFENDANT AVENATTI’S REPLY MEMORANDUM IN
          SUPPORT OF MOTION TO DISMISS COUNT THREE FOR
            FAILURE TO STATE AN OFFENSE, AND BECAUSE
                 18 U.S.C. §1346 IS VAGUE AS APPLIED



                                   Scott A. Srebnick
                                   SCOTT A. SREBNICK, P.A.
                                   201 South Biscayne Boulevard
                                   Suite 1210
                                   Miami, FL 33131
                                   Telephone: (305) 285-9019
                                   Facsimile: (305) 377-9937
                                   E-Mail: Scott@srebnicklaw.com


                                   Jose M. Quinon
                                   JOSE M. QUINON, P.A.
                                   2333 Brickell Avenue, Suite A-1
                                   Miami, FL 33129
                                   Telephone: (305) 858-5700
                                   Facsimile: (305) 358-7848
                                   E-Mail: jquinon@quinonlaw.com

                                   Attorneys for Defendant Michael Avenatti
         Case 1:19-cr-00373-PGG Document 80 Filed 11/24/19 Page 2 of 6



       Defendant Michael Avenatti, through counsel, respectfully replies to the Memorandum

of Law filed by the government (Dkt. No. 79) in opposition to Mr. Avenatti’s motion to dismiss

Count Three of the Superseding Indictment for failure to state an offense (Dkt. No. 75).

                                         DISCUSSION

       Mr. Avenatti has moved to dismiss the “honest services” wire fraud charge in Count

Three because it fails to allege a bribery or kickback scheme, as required by Skilling v. United

States, 561 U.S. 358, 409-11 (2010) (emphasis added). In response, the government argues

that the motion should be denied because Count Three tracks the language of the statute and,

despite the absence of the term “bribe” or “kickback,” the Superseding Indictment alleges a

scheme to engage in a quid pro quo exchange. (Dkt. No. 79:10).

       The government’s effort to save Count Three from dismissal collides with three

unassailable principles. First, the application of the honest services wire fraud statute under

§1346 is limited to “the paradigmatic cases of bribes and kickbacks.” Skilling, 561 U.S. at

411 (emphasis added).       Second, this Court has the authority to dismiss an Indictment,

notwithstanding the recitation of the elements of the offense, where the specific factual

allegations do not demonstrate that the alleged conduct is criminal. See, e.g., United States v.

Pirro, 212 F.3d 86, 92-95 (2d Cir. 2000) (holding that when “one element of the offense is

implicit in the statute, rather than explicit, and the indictment tracks the language of the statute

and fails to allege the implicit element explicitly, the indictment fails to allege an offense.”)

(citation omitted). Third, an indictment must be read in light of common sense and reason.

See, e.g., United States v. Goodwin, 141 F.3d 394, 401 (2d Cir. 1997). Thus, notwithstanding

the government’s claim that Count Three tracks the language of the statute (Dkt. No. 79:7-8),
         Case 1:19-cr-00373-PGG Document 80 Filed 11/24/19 Page 3 of 6



a commonsense reading of the Superseding Indictment plainly reveals the absence of a

paradigmatic case of bribes or kickbacks.

       Nearly nine months ago, the government described this case as “nothing more than a

straightforward case of extortion,” (Dkt. No. 30-1), whereby Mr. Avenatti allegedly threatened

to destroy Nike’s reputation and cause it substantial economic harm if Nike did not make

payments that it otherwise would not have made. Now, apparently, those grave threats to

victimize Nike were actually solicitations of bribes from Nike to engage in a mutually

beneficial “quid pro quo.” Common sense dictates otherwise. In the classic private sector

kickback or bribery case, a third party pays money to an employee in exchange for the

employee steering his employer’s business, in a greater amount, to the third party. See, e.g.,

United States v. DeMizio, 741 F.3d 373, 381 (2d Cir. 2014). In other words, bribery and

kickbacks both involve an exchange of things of value to benefit both sides of the transaction.

       Pressed to identify the paradigmatic “quid pro quo” alleged in the Superseding

Indictment, the government strains credulity in specifying two. First, it argues that the

Superseding Indictment alleges that Mr. Avenatti demanded “side payments” for himself –

between $15 million and $25 million – in order to also allow Nike to also pay a much smaller

amount ($1.5 million) to Coach Franklin. (Dkt. No. 79:5, 10, 11 n.5). Apparently, the “quid”

in the Superseding Indictment was the proposed $15-25 million payment from Nike to Mr.

Avenatti and the “quo” was Mr. Avenatti granting Nike the right to also pay $1.5 million to

Coach Franklin to resolve his potential claims. At best, this is a quid et quo, not a quid pro

quo. It defies common sense to view this as a paradigmatic bribe or kickback.

       Second, the government suggests, almost as an afterthought, that the bribe or kickback

was Mr. Avenatti’s purported demand for “payments to himself in exchange for not publicizing



                                              2
         Case 1:19-cr-00373-PGG Document 80 Filed 11/24/19 Page 4 of 6



client information.” (Dkt. No. 79:10) (citing S1 Indictment, ¶1) (alleging that Mr. Avenatti

demanded a total payment of $22.5 million “to buy Avenatti’s silence.”). The government

fails to explain how Mr. Avenatti’s purported demand for payment in exchange for complying

with his ethical obligations to Coach Franklin is a paradigmatic bribe. This theory, too, lacks

any common sense.

        Beyond that, both theories of quid pro quo advanced by the government are

incompatible with the Supreme Court’s decision in McDonnell v. United States, ___ U.S. ___,

136 S. Ct. 2355 (2016), as applied by this Court in United States v. Silver, 864 F.3d 102, 118-

19 (2d Cir. 2017), and United States v. Boyland, 862 F.3d 279, 289-90 (2d Cir. 2017).

Specifically, in public sector honest services cases, §1346 criminalizes only bribes that are

paid in exchange for an “official act,” as that term is defined in the federal bribery statute, 18

U.S.C. §201(a)(3). Silver, supra; Boyland, supra. In determining whether a public official

committed honest services fraud, the government must first identify “a ‘question, matter,

cause, suit, proceeding or controversy’ that ‘may at any time be pending’ or ‘may by law be

brought’ before a public official” that would involve “a formal exercise of governmental

power, such as a lawsuit, hearing, or administrative determination.” McDonnell, 136 S. Ct. at

2368 (quoting §201(a)(3)); Boyland, 862 F.3d at 289-90. Second, the government must prove

that “the public official made a decision or took an action ‘on’ that question, matter, cause,

suit, proceeding, or controversy, or agreed to do so.” McDonnell, 136 S. Ct. at 2368.

Importantly, the Court rejected the notion that any act by a politician, such as hosting an event,

setting up a meeting, or calling another public official, without more, is an official act. Id. at

2372.




                                                3
         Case 1:19-cr-00373-PGG Document 80 Filed 11/24/19 Page 5 of 6



       Relying on United States v. Nouri, 711 F.3d 129, 139 (2d Cir. 2014) (quoting United

States v. Bruno, 661 F.3d 733, 743-44 (2d Cir. 2011)), the government suggests that a more

expansive view applies to private sector honest services cases. In the government’s view, Mr.

Avenatti’s taking any action in his capacity as an attorney for Coach Franklin would satisfy

the “quo” requirement. (Dkt. No. 79:10). But neither Nouri nor Bruno (which was a public

sector case) suggested that any action would suffice in the private sector context. And, both

cases were decided before the Supreme Court decided McDonnell, and before this Court

confirmed in Silver and Boyland that bribery for purposes of public sector “honest services”

fraud is limited to payments in exchange for official acts. The government cites no reason

why bribery in private sector honest services fraud cases should have a far more expansive

definition than bribery in public sector honest services fraud cases. At a minimum, the

government must allege that a bribe was being solicited in exchange for an actual official

decision made by the attorney, not just statements, demands, or chatter during settlement

negotiations. To be sure, there is no allegation that Mr. Avenatti rejected any formal settlement

offer by Nike to settle Coach Franklin’s claim; rather, the allegation is that, during the

negotiations, Mr. Avenatti insisted on being retained to conduct an internal investigation or

that, in the absence of an internal investigation, Nike pay $22.5 million to settle Coach

Franklin’s claims in one confidential settlement. (S1 Indictment, ¶14).1


1
  The Superseding Indictment alleges that when Nike’s counsel asked whether Mr. Avenatti’s
demands could be resolved just by paying Coach Franklin and not retaining Mr. Avenatti, Mr.
Avenatti backed off the internal investigation and proposed a lump sum settlement of $22.5 million
to resolve Coach Franklin’s claims. (S1 Indictment, ¶14). This allegation eviscerates the
government’s argument that Mr. Avenatti refused to settle Coach Franklin’s claim unless Mr.
Avenatti was retained to do an internal investigation and highlights the danger of criminalizing
statements made during settlement negotiations, which invariably involve puffing and
posturing.



                                                4
         Case 1:19-cr-00373-PGG Document 80 Filed 11/24/19 Page 6 of 6



       In sum, Count Three of the Superseding Indictment, read with common sense and

reason, does not describe a paradigmatic bribery or kickback scheme necessary to allege honest

services wire fraud. That charge should be dismissed.

                                            Respectfully submitted,

                                            By:    /s/Scott A. Srebnick
                                                   Scott A. Srebnick, P.A.
                                                   201 South Biscayne Boulevard
                                                   Suite 1210
                                                   Miami, FL 33131
                                                   Telephone: (305) 285-9019
                                                   Facsimile: (305) 377-9937
                                                   E-Mail: Scott@srebnicklaw.com


                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 24, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick




                                               5
